Miner, J.:
The appeal in this case was heard in this court at the January term, 1893, and a decision rendered June 6, 1893, in favor of the appellant and granting him a new trial. The opinion is found reported in 8 Utah, 160. The respondents afterwards filed their petition for a rehearing, and this court made its order granting a rehearing, as-prayed. After a full rehearing upon the questions involved, we are satisfied that our former decision was correct, and should not be disturbed. As an additional reason for reversing the judgment, we think the court erred in overruling the defendant’s demurrer to the amended complaint. The demurrer was interposed upon the ground that the description of the respective claims mentioned in the complaint were uncertain and defective, and were not alleged in the complaint with stich sufficient certainty as to enable an officer, upon execution, to identify it, under section *1933241, Comp. Laws 1888. Upon the facts stated, and for the reasons given in the opinion of the court, the demurrer should have been sustained. College, etc., v. Moss, 92 Ind. 119; Orton v. Noonan, 18 Wis. 447; Raymond v. Longworth, 14 How. 78; Whitney v. Buckman, 19 Cal. 301; Lane v. Abbott, (Neb.) 37 N. W. Rep. 82. The judgment of the district court should be reversed, with costs, and a new trial granted, and the case remanded for further proceed--ings.
ZaNE, O. J., and Bartch, J., and Smith, J., concurred.